DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Species B, claims 6-20 in the reply filed on 8/30/2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a third outlet connected to a bypass line around the fresh food evaporator and the ice maker evaporator” which renders the claim indefinite because as the specification describes in paragraph 0074 when the valve 324 is in the first position the refrigerant bypasses the ice maker evaporator 150, in paragraph 0075 when the valve 324 is in the second position the refrigerant bypasses the fresh food evaporator 330 and in paragraph 0076 when the valve 324 is in the third position the refrigerant bypasses both the ice maker evaporator 150 and the fresh food evaporator 330.  As such it is unclear how there can only be a single bypass line. Clarity is advised. 
Claim 8 recites “the bypass line” which renders the claim indefinite for the same reasoning as claim 6.
Claim 11 recites “a third outlet connected to a bypass line around the first evaporator and the second evaporator” which renders the claim indefinite because as the specification describes in paragraph 0074 when the valve 324 is in the first position the refrigerant bypasses the ice maker evaporator 150, in paragraph 0075 when the valve 324 is in the second position the refrigerant bypasses the fresh food evaporator 330 and in paragraph 0076 when the valve 324 is in the third position the refrigerant bypasses both the ice maker evaporator 150 and the fresh food evaporator 330.  As such it is unclear how there can only be a single bypass line. Clarity is advised.
Claims 7, 9-10 and 12-20 are rejected based on dependency from a rejected claim.\
Allowable Subject Matter
Claims 6-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 and 11, the subject matter which is considered to distinguish from the closest prior art of record, Shi et al (US 20190195543) and Avhale et al (US 20180347885). Shi teaches first outlet 94b is connected to the ice maker evaporator 150, 350 (represented by arrow “A”). The first capillary tube 98 connects the first outlet 94b of the valve 94 to the ice maker evaporator 150, 350. A second outlet 94c is connected to the ice box evaporator 96 (represented by arrow “B”). A second capillary tube 99 connects the second outlet 94c of the valve 94 to the ice box evaporator 9 and Avhale teaches a multidirectional valve (28) to freezer, pantry and refrigerator evaporators (24, 56, 52) in contrast to the claimed features of a valve comprising: an inlet; a first outlet connected to an inlet of the fresh food evaporator; a second outlet connected to an inlet of the ice maker evaporator; and a third outlet connected to a bypass line around the fresh food evaporator and the ice maker evaporator, wherein the inlet of the valve is connected to the first outlet of the valve when the valve is in a first position such that a refrigerant flows through the fresh food evaporator, the ice box evaporator tube and the freezer evaporator, in that order, wherein the inlet of the valve is connected to the second outlet of the valve when the valve is in a second position such that the refrigerant flows through the ice maker evaporator, the ice box evaporator tube and the freezer evaporator, in that order, and wherein the inlet of the valve is connected to the third outlet of the valve when the valve is in a third position such that the refrigerant flows through the bypass line, the ice box evaporator tube and the freezer evaporator, in that order or a valve comprising: an inlet; a first outlet connected to an inlet of the second evaporator; a second outlet fluidly connected to an inlet of the first evaporator; and a third outlet connected to a bypass line around the first evaporator and the second evaporator, wherein the inlet of the valve is connected to the first outlet of the valve when the valve is in a first position such that a refrigerant flows through the second evaporator, the third evaporator and the fourth evaporator, in that order, wherein the inlet of the valve is connected to the second outlet of the valve when the valve is in a second position such that the refrigerant flows through the first evaporator, the third evaporator and the fourth evaporator, in that order, but not through the second evaporator, and wherein the inlet of the valve is connected to the third outlet of the valve when the valve is in a third position such that the refrigerant flows through the bypass line, the third evaporator and the fourth evaporator, in that order, but not through the first evaporator and the second evaporator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763